Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
	The information disclosure statements filed 6/14/22; 3/17/22 have been considered.

Oath/Declaration
	Oath/Declaration filed on 10/15/19 has been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by OKUYAMA (JP 2008241827).
	Referring to figures 1-8, OKUYAMA teaches semiconductor device comprising: a photoelectric conversion element (30 (31/32)); an insulating layer  (4) over the photoelectric conversion element (30); a substrate (5, read as substrate) over the insulating layer (4); a conductive layer (33) in the insulating layer and the substrate(4, 5); a first transistor and a second transistor (20, 40) over the substrate (5); and a light-emitting element (10) over the first transistor and the second transistor (20, 40), wherein the photoelectric conversion element (30 (31/32)) is electrically connected to the first transistor (20, 40) through the conductive layer, wherein the light-emitting element (10) is electrically connected to the second transistor (20, 40), wherein the light-emitting element (10) and the first transistor overlap with each other, and wherein the first transistor and the photoelectric conversion element (30) overlap with each other (see figures 1-8).	
	Regarding to claim 4, the light-emitting element and the second transistor overlap with each other, and wherein the second transistor and the photoelectric conversion element overlap with each other (see figure 1). 
	 Regarding to claim 12, an electronic device comprising: the semiconductor device according to claim 1; and a lens (see figures 1-9).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over OKUYAMA (JP 2008241827) as applied to claims Claim(s) 1, 4, 12 above, in view of MITA (JP 2008177738).
	Referring to figures 1-8, OKUYAMA teaches a semiconductor device having a photoelectric conversion element, transistors and a light emitting element.
	However, the reference does not clearly teach the photoelectric conversion element comprises selenium or a compound comprising selenium.
	MITA teaches an image sensor having the photoelectric conversion element comprises selenium or a compound comprising selenium (see paragraph# 170, meeting claim 6).
 	Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to provide the photoelectric conversion element comprises selenium or a compound comprising selenium in OKUYAMA as taught by MITA because determining the optimum material for the layer only involved routine skill in the semiconductor art.  

Allowable Subject Matter
	Claims 2, 5, 7, 9-11, 13 are allowed because none of the prior art alone or in combination teaches or suggests the third layer is electrically connected to one of a source and a drain of the first transistor, wherein the other of the source and the drain of the first transistor is electrically connected to a gate of the second transistor, wherein one of a source and a drain of the second transistor is electrically connected to the first electrode, wherein the light-emitting element and the first transistor overlap with each other, and wherein the first transistor and the photoelectric conversion element overlap with each other in claim 2.
	Claims 3, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Because none of the prior art teaches or suggests wherein one of a source and a drain of the first transistor is electrically connected to the photoelectric conversion element, wherein the other of the source and the drain of the first transistor is electrically connected to a gate of the second transistor, and wherein one of a source and a drain of the second transistor is electrically connected to the light-emitting element, or the third transistor is between the substrate and the first transistor. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893